Exhibit 10.8

 
FIRST AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER




THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER, dated
as of January 26, 2006 (this “Amendment”), is by and among BRADLEY
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”), those Domestic
Subsidiaries of the Borrower identified as “Guarantors” on the signature pages
hereto and such other Domestic Subsidiaries of the Borrower as may from time to
time become a party hereto (collectively, the “Guarantors”), and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, the lenders party thereto (the “Lenders”)
and the Administrative Agent are parties to that certain Amended and Restated
Credit Agreement dated as of November 14, 2005 (as amended, restated, amended
and restated, modified or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein shall have the meanings ascribed
thereto in the Credit Agreement unless otherwise defined herein);


WHEREAS, the Borrower has failed to deliver to the Administrative Agent
quarterly financial statements for the fiscal quarter ended September 30, 2005
by November 30, 2005, in violation of Section 5.1(b) of the Credit Agreement
(the “Section 5.1(b) Event of Default”);


WHEREAS, the Borrower has failed to deliver to the Administrative Agent complete
monthly financial statements for the month ended November 30, 2005, in violation
of Section 5.1(c) of the Credit Agreement (the “Section 5.1(c) Event of
Default”);


WHEREAS, the Borrower failed to maintain Consolidated EBITDA for the Borrower
and its Subsidiaries’ of at least $42,200,000 for the fiscal year ended December
31, 2004 after giving effect to the acquisition of Bioglan Pharmaceuticals, Inc.
on a pro form a basis, in violation of Section 5.9(d) of the Credit Agreement
(the “Section 5.9(d) Event of Default”);


WHEREAS, the Borrower has failed to deliver to the Lenders the audited balance
sheet and the related statements of income and of cash flows of the Borrower for
the fiscal year ended December 31, 2004 by December 31, 2005, in violation of
Section 5.14(a) of the Credit Agreement (the “Section 5.14(a) Event of
Default”);


WHEREAS, the Borrower has failed to timely give written notice to the
Administrative Agent of the Acknowledged Events of Default (as defined below),
in violation of Section 5.7(b) of the Credit Agreement (the “Section 5.7(b)
Event of Default”; and together with the Section 5.1(b) Event of Default, the
Section 5.1(c) Event of Default, the Section 5.9(d) Event of Default and the
Section 5.14(a) Event of Default, the “Acknowledged Events of Default”);

--------------------------------------------------------------------------------




WHEREAS, the Borrower has requested the Required Lenders (a) waive the
Acknowledged Events of Default and (b) amend certain provisions of the Credit
Agreement; and


WHEREAS, the Required Lenders are willing to waive the Acknowledged Events of
Default and amend the Credit Agreement, in each case subject to the terms and
conditions hereof.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




SECTION 1
WAIVER


1.1 Waiver of Acknowledged Events of Default. Notwithstanding the provisions of
the Credit Agreement to the contrary, the Lenders hereby waive, on a one-time
basis, the Acknowledged Events of Default.


1.2 Effectiveness of Waiver. This Waiver shall be effective only to the extent
specifically set forth herein and shall not (a) be construed as a waiver of any
breach or default other than as specifically waived herein nor as a waiver of
any breach or default of which the Lenders have not been informed by the
Borrower, (b) affect the right of the Lenders to demand compliance by the
Borrower with all terms and conditions of the Credit Agreement, except as
specifically modified or waived by this Waiver, (c) be deemed a waiver of any
transaction or future action on the part of the Borrower requiring the Lenders’
or the Required Lenders’ consent or approval under the Credit Agreement, or (d)
except as waived hereby, be deemed or construed to be a waiver or release of, or
a limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Credit Document,
whether arising as a consequence of any Event of Default which may now exist or
otherwise, all such rights and remedies hereby being expressly reserved.


1.3 Acknowledgement of Default Rate. Notwithstanding the provisions of the
Credit Agreement to the contrary, the Lenders acknowledge that, beginning as of
the effective date of this Amendment, the default interest set forth in Section
2.9 of the Credit Agreement shall cease as to the Acknowledged Events of
Default.




SECTION 2
AMENDMENTS


2.1 New Definition. The following definitions are hereby added to Section 1.1 of
the Credit Agreement in the appropriate alphabetical order:


“Current Filer” shall mean the Borrower has filed all required financial
statements on Form 10-Q and Form 10-K with the SEC (including, without
limitation, the

2

--------------------------------------------------------------------------------




Borrower’s annual financial statements on Form 10-K for its fiscal year ended
December 31, 2005).


“Initial MediGene Payment” shall mean the $5,000,000 up-front payment and
additional operating costs required under the MediGene Licensing Agreement, in
an amount not to exceed $500,000, made by the Borrower to MediGene upon
execution of the MediGene Licensing Agreement.


“MediGene” shall mean MediGene AG.


“MediGene Acquisition” shall mean the execution and delivery by the Borrower and
MediGene of a collaboration and license agreement (the “MediGene Licensing
Agreement”) and the payment of any obligation by the Borrower thereunder (other
than the Initial MediGene Payment), pursuant to which the Borrower is granted
the exclusive right to market and promote a treatment for external genital warts
in the United States.


“MediGene Licensing Agreement” shall have the meaning set forth in the
definition of MediGene Acquisition.


2.2 Amendment to Section 1.1. The definition of “Commitment Period” in Section
1.1 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:


“Commitment Period” shall mean (a) with respect to Revolving Loans, the period
(i) from and including the Closing Date to but excluding the Revolving
Commitment Termination Date and (ii) in which the Borrower (A) is a Current
Filer and (B) upon becoming a Current Filer, has demonstrated compliance with
each of the financial covenants set forth in Section 5.9 and (b) with respect to
Letters of Credit, the period (i) from and including the Closing Date to but
excluding the date that is thirty (30) days prior to the Revolving Commitment
Termination Date and (ii) in which the Borrower (A) is a Current Filer and (B)
upon becoming a Current Filer, has demonstrated compliance with each of the
financial covenants set forth in Section 5.9.


2.3 Amendment to Section 1.1. The definition of “Consolidated EBITDA” in Section
1.1 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:


“Consolidated EBITDA” shall mean, for any period, the sum of (i) Consolidated
Net Income for such period, plus (ii) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (A) Consolidated
Interest Expense, (B) total federal, state, local and foreign income, value
added and similar taxes, (C) depreciation, amortization expense and (D) certain
one-time professional and legal fees and non-cash items incurred during such
period, as set forth on Schedule 1.1-4 , minus (iii) any non-cash reduction in
any reserve account of a Credit Party during such period, all as determined in
accordance with GAAP.
3

--------------------------------------------------------------------------------




2.4 Amendment to Section 1.1. The definition of “Permitted Acquisition” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“Permitted Acquisition” shall mean (a) the Initial MediGene Payment, (b) the
MediGene Acquisition or (c) any other acquisition or any series of related
acquisitions by a Credit Party of (i) all or substantially all of the assets or
a majority of the outstanding Voting Stock or economic interests of a Person
that is incorporated, formed or organized in the United States or (ii) any
division, line of business or other business unit of a Person that is
incorporated, formed or organized in the United States (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Target”), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Credit
Parties and their Subsidiaries pursuant to Section 6.3 hereof, so long as, with
respect to any acquisition pursuant to clause (b) or (c) above, the following
conditions are satisfied: (A) no Default or Event of Default shall then exist or
would exist after giving effect thereto, (B) the Credit Parties shall
demonstrate to the reasonable satisfaction of the Administrative Agent and the
Required Lenders that, after giving effect to the acquisition on a pro forma
basis, the Credit Parties are in compliance with each of the financial covenants
set forth in Section 5.9, (C) the Administrative Agent, on behalf of the
Lenders, shall have received (or shall receive in connection with the closing of
such acquisition) a first priority perfected security interest in all property
(including, without limitation, Capital Stock and real estate) acquired with
respect to the Target in accordance with the terms of Sections 5.10 and 5.12 and
the Target, if a Person, shall have executed a Joinder Agreement in accordance
with the terms of Section 5.10, (D) the Administrative Agent and the Lenders
shall have received (I) a description of the material terms of such acquisition,
(II) audited financial statements (or, if unavailable, management-prepared
financial statements) of the Target (other than the MediGene Acquisition) for
its two (2) most recent fiscal years and for any fiscal quarters ending within
the fiscal year to date and (III) consolidated projected income statements of
the Borrower and its consolidated Subsidiaries (giving effect to such
acquisition), all in form and substance reasonably satisfactory to the
Administrative Agent, (E) the Target (other than the MediGene Acquisition) shall
have earnings before interest, taxes, depreciation and amortization for the four
(4) fiscal quarter period prior to the acquisition date in an amount greater
than $0, (F) such acquisition shall not be a “hostile” acquisition and shall
have been approved by the Board of Directors and/or shareholders of the
applicable Credit Party and the Target, (G) the Borrower shall have satisfied
the requirements set forth in Sections 5.14(a) and (b), (H) after giving effect
to such acquisition, there shall be at least $10,000,000 of Accessible Borrowing
Availability under the Revolving Committed Amount and (I) the aggregate
consideration (including without limitation equity consideration, earn outs or
deferred compensation or non-competition arrangements and the amount of
Indebtedness and other liabilities assumed by the Credit Parties and their
Subsidiaries) paid by the Credit Parties and their Subsidiaries (y) in
connection with any individual acquisition shall not exceed $20,000,000 and (z)
for all acquisitions made during any twelve-month period shall not exceed
$30,000,000.



4

--------------------------------------------------------------------------------




2.5 Amendment to Section 5.1(a). Section 5.1(a) is hereby amended and restated
in its entirety to read as follows:


(a) Annual Financial Statements. Subject to the terms of Section 5.14(a), as
soon as available, and in any event no later than the earlier of (i) the date
the Borrower is required by the SEC to deliver its Form 10-K for any fiscal year
of the Borrower and (ii) ninety (90) days after the end of each fiscal year of
the Borrower (provided that such financial statements for the fiscal year ended
December 31, 2005 shall be delivered no later than April 30, 2006), a copy of
the consolidated and consolidating balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated and consolidating statements of income and retained earnings and of
cash flows of the Borrower and its consolidated Subsidiaries for such year,
audited (with respect to the consolidated statements only) by a firm of
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Administrative Agent, in each case setting forth in
comparative form consolidated and consolidating figures for the preceding fiscal
year, reported on without a “going concern” or like qualification or exception,
or qualification indicating that the scope of the audit was inadequate to permit
such independent certified public accountants to certify such financial
statements without such qualification;


2.6 Amendment to Section 5.1(b). Section 5.1(b) is hereby amended and restated
in its entirety to read as follows:


(b) Quarterly Financial Statements. As soon as available, and in any event no
later than the earlier of (i) the date the Borrower is required by the SEC to
deliver its Form 10-Q for each of the first three fiscal quarters of the
Borrower and (ii) forty-five (45) days after the end of each of the first three
fiscal quarters of the Borrower, a company-prepared consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such period
and related company-prepared consolidated statements of income and retained
earnings and cash flows for the Borrower and its consolidated Subsidiaries for
such quarterly period and for the portion of the fiscal year ending with such
period, in each case setting forth in comparative form consolidated figures for
the corresponding period or periods of the preceding fiscal year (subject to
normal recurring year-end audit adjustments) and including management discussion
and analysis of operating results inclusive of operating metrics in comparative
form and a summary of accounts receivable and accounts payable aging reports in
form satisfactory to the Lenders; provided that (i) once the Borrower is a
Current Filer, the Borrower shall complete all Compliance Certificates based on
financial information set forth in the Borrower’s quarterly and annual financial
statements on Form 10-Q and Form 10-K as filed with the SEC and (ii) with
respect to the fiscal quarters ended March 31, 2005, June 30, 2005 and September
30, 2005, the Borrower shall deliver such quarterly financial statements on or
before March 31, 2006;


2.7 Amendment to Section 5.1(c). Section 5.1(c) is hereby amended and restated
in its entirety to read as follows:

5

--------------------------------------------------------------------------------






(c) [reserved]; and


2.8 Amendment to Section 5.1(d). Section 5.1(d) is hereby amended and restated
in its entirety to read as follows:


(d) Annual Budget Plan. As soon as available, but in any event within forty-five
days (45) after the end of each fiscal year (provided that such annual budget
for the fiscal year ending December 31, 2006 shall be delivered no later than
May 31, 2006), a copy of the detailed annual budget or plan including cash flow
projections of the Borrower for the next fiscal year on a quarterly basis, in
form and detail reasonably acceptable to the Administrative Agent and the
Required Lenders, together with a summary of the material assumptions made in
the preparation of such annual budget or plan;


2.9 Amendment to Section 5.2(b). Section 5.2(b) is hereby amended and restated
in its entirety to read as follows:


(b) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer’s knowledge, during such period
each of the Credit Parties observed or performed in all material respects all of
its covenants and other agreements, and satisfied in all material respects every
condition, contained in this Credit Agreement to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and such
certificate shall include the calculations in reasonable detail required to
indicate compliance with Section 5.9 as of the last day of such period
(“Compliance Certificate”); provided that (i) the Credit Parties shall not be
required to furnish a Compliance Certificate with respect to the quarterly
financial statements of the Borrower for the fiscal quarters ended March 31,
2005, June 30, 2005 and September 30, 2005 and (ii) the Credit Parties shall not
be required to furnish any Compliance Certificate prior to furnishing a
Compliance Certificate concurrently with the delivery of the annual financial
statements of the Borrower for the fiscal year ended December 31, 2005;


2.10 Amendment to Section 5.2. Section 5.2 is hereby amended by adding a new
subsection (h) to read as follows and making the appropriate grammatical and
punctuation changes thereto:


(h)  as soon as available, but in any event within thirty (30) days after the
end of each fiscal month of the Borrower, until the Borrower is a Current Filer,
a certificate of a Responsible Officer certifying compliance with the first
sentence of Section 5.9(c) as of the last day of the preceding month and
providing any documentary evidence thereof that the Administrative Agent may
reasonably request.
6

--------------------------------------------------------------------------------




2.11 Amendment to Section 5.9(c). Section 5.9(c) is hereby amended and restated
in its entirety to read as follows:


(c) Minimum Cash Balance. The Borrower shall have not less than (a) until the
Borrower becomes a Current Filer, $45,000,000 and (b) once the Borrower becomes
a Current Filer, $25,000,000, in each case of unrestricted cash and Cash
Equivalents in an account(s) at Wachovia Bank, National Association and/or in
which the Administrative Agent has a perfected security interest under the UCC
(the “Controlled Accounts”). Until the Borrower (i) is a Current Filer and (ii)
upon becoming a Current Filer, has demonstrated compliance with each of the
financial covenants set forth in this Section 5.9, the Borrower agrees that,
regardless of whether a Default or Event of Default has occurred and is
continuing, the Administrative Agent will exercise exclusive control over the
Controlled Accounts and any withdrawal from the Controlled Accounts will be
subject to the Administrative Agent’s consent.


2.12 Amendment to Section 5.9(d). Section 5.9(d) is hereby amended and restated
in its entirety to read as follows:


(d)  Minimum Consolidated EBITDA. Consolidated EBITDA of the Borrower and its
Subsidiaries shall be at least (a) $33,220,000 for the fiscal year ended
December 31, 2004 after giving effect to the acquisition of Bioglan
Pharmaceuticals, Inc. on a pro forma basis and (b) $40,000,000 for the fiscal
year ended December 31, 2005.


2.13 Amendment to Section 5.14(a). Section 5.14(a) is hereby amended by
replacing “December 31, 2005” with “January 31, 2006”.


2.14 Amendment to Section 5.14(b). Section 5.14(b) is hereby amended and
restated in its entirety to read as follows:


(b)  The Borrower shall be a Current Filer by April 30, 2006.


2.15 Amendment to Schedule 1.1-4. Schedule 1.1-4 is hereby added to the Credit
Agreement in the form as set forth on Appendix A to this Amendment.


SECTION 3
CONDITIONS TO EFFECTIVENESS


3.1 Conditions to Effectiveness. This Amendment shall be and become effective as
of the date first above written upon satisfaction of the following conditions
(in form and substance reasonably acceptable to the Administrative Agent):


(a) Executed Amendment. Receipt by the Administrative Agent of a copy of this
Amendment duly executed by each of the Credit Parties and the Administrative
Agent, on behalf of the Required Lenders.

7

--------------------------------------------------------------------------------




(b) Executed Consents. Receipt by the Administrative Agent of executed consents
from the Required Lenders (each a “Lender Consent”) authorizing the
Administrative Agent to enter into this Amendment on their behalf.


(c) Fees and Expenses. The Administrative Agent shall have received from the
Borrower, on behalf of each Lender that executes and delivers a Lender Consent
to the Administrative Agent by 10:00 a.m. (EST) on January 27, 2006, an
amendment fee in an amount equal to 25 basis points of such Lender’s outstanding
Loans and unfunded Commitments. In addition, the Administrative Agent shall have
received from the Borrower such other fees and expenses that are payable in
connection with the consummation of the transactions contemplated hereby.


(d) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.
 


SECTION 4
MISCELLANEOUS


4.1 Representations and Warranties.  Each of the Credit Parties represents and
warrants as follows as of the date hereof, after giving effect to this
Amendment:


(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.


(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s valid and legally binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or third party is required in
connection with the execution, delivery or performance by such Person of this
Amendment.


(d) The representations and warranties set forth in Article III of the Credit
Amendment are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).


(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.
8

--------------------------------------------------------------------------------




(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.


(g) The Credit Party Obligations are not reduced or modified by this Amendment
and are not subject to any offsets, defenses or counterclaims.
 
4.2 Instrument Pursuant to Credit Agreement. This Amendment is a Credit Document
executed pursuant to the Credit Agreement and shall be construed, administered
and applied in accordance with the terms and provisions of the Credit Agreement.


4.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.


4.4 Survival. Except as expressly modified and amended in this Amendment, all of
the terms and provisions and conditions of each of the Credit Documents shall
remain unchanged.


4.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable expenses
of the Administrative Agent’s legal counsel.


4.6 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.


4.7 Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


4.8 Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered.


4.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such

9

--------------------------------------------------------------------------------




Persons, or failure of such Persons to act under this Credit Agreement on or
prior to the date hereof.


4.10 Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


4.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Credit Parties, the Administrative Agent, the Lenders and
their respective successors and assigns.


4.12 General Release. In consideration of the Administrative Agent entering into
this Amendment, each Credit Party hereby releases the Administrative Agent, the
Lenders, and the Administrative Agent’s and the Lenders’ respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act under the Credit Agreement on or prior to the date hereof,
except, with respect to any such person being released hereby, any actions,
causes of action, claims, demands, damages and liabilities arising out of such
person’s gross negligence, bad faith or willful misconduct.


4.13 Waiver of Jurisdiction; Service of Process; Arbitration; Waiver of Jury
Trial; Waiver of Consequential Damages. The jurisdiction, service of process and
waiver of jury trial provisions set forth in Sections 9.14, 9.15 and 9.17 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis.


[Signature Pages to Follow]
10

--------------------------------------------------------------------------------




BRADLEY PHARMACEUTICALS, INC.
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

       BORROWER: BRADLEY PHARMACEUTICALS, INC.,
a Delaware corporation  
   
   
  :  By:   /s/ Daniel Glassman  

--------------------------------------------------------------------------------

Name: Daniel Glassman
  Title: President & CEO

 

       GUARANTORS: DOAK DERMATOLOGICS, INC.,
a New York corporation  
   
   
    By:   /s/ Daniel Glassman  

--------------------------------------------------------------------------------

Name: Daniel Glassman
  Title: President & CEO




         BIOGLAN PHARMACEUTICALS CORP.,
a Delaware corporation  
   
   
    By:   /s/ Daniel Glassman  

--------------------------------------------------------------------------------

Name: Daniel Glassman
  Title: President & CEO



 


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




BRADLEY PHARMACEUTICALS, INC.
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER



       ADMINISTRATIVE AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent on behalf of the Lenders and as a Lender  
   
   
    By:   /s/ Chris McCoy  

--------------------------------------------------------------------------------

Name: Chris McCoy
  Title:  Vice President



 


--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




Appendix A


Schedule 1.1-4


FIRST AMENDMENT CONSOLIDATED EBITDA ADD-BACKS



Estimated Legal, Other Professional and Deferred Financing Cost Write-Off
Expenses
                     
FY 2005
 
LTM 3/31/06
 
LTM 6/30/06
 
LTM 9/30/06
Legal
 
$2,998,243
 
$2,118,827
 
$989,675
 
$199,039
Other Professional
 
2,638,474
 
2,074,914
 
1,265,396
 
511,221
Deferred Financing Write-Off
 
3,988,964
 
3,988,964
 
3,988,964
 
3,988,964
   
$9,615,681
 
$8,182,704
 
$6,244,035
 
$4,699,225





--------------------------------------------------------------------------------



 